 
 
I 
111th CONGRESS 1st Session 
H. R. 211 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2009 
Ms. Eshoo introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To facilitate nationwide availability of 2–1–1 telephone service for information and referral on health and human services, including volunteer services, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Calling for 2–1–1 Act of 2009. 
2.FindingsCongress makes the following findings: 
(1)The Federal Communications Commission has assigned 2–1–1 as the national telephone number for telephone service for information and referral on human services, declaring that 2–1–1 best satisfies the public interest in allotting the limited resource of this abbreviated number. 
(2)The number 2–1–1 is an easy-to-remember telephone number that facilitates critical connections between individuals and families seeking services, volunteer opportunities, or both and appropriate human service agencies, including community-based and faith-based organizations and government agencies. 
(3)There are approximately 1,500,000 nonprofit organizations in the United States. Individuals and families often find it difficult to navigate through a complex and ever-growing maze of human service agencies and programs, spending inordinate amounts of time trying to identify an agency or program that provides a service that may be immediately or urgently required and often abandoning the search from frustration or a lack of quality information. 
(4)At the Federal, State, and local levels, government funding supports well-intentioned programs that are not fully utilized because of a lack of access to and information on such programs by the public. Program administrators have indicated that there is a need for a simple way to connect those eligible for programs with available program resources. 2–1–1 telephone service will reduce the number of inappropriate calls to government offices by directing consumers to the appropriate human services agency, resulting in a more effective use of government services. 
(5)A national cost benefit analysis conducted by the University of Texas estimates a net value to society of a national 2–1–1 system approaching $130,000,000 in the first year alone and a conservative estimate of nearly $1,100,000,000 over 10 years. 
(6)Many families need information on government and not-for-profit services that provide high quality health care, public health information related to bioterrorism threats, mental health services, drug treatment, elder care, help for victims of domestic violence, disaster recovery, and volunteer opportunities. 
(7)Individuals often need support, services, or both when suffering emotional distress, having suicidal thoughts or behavior, contemplating violence, or using drugs or alcohol. 
(8)Americans desire to volunteer and become involved in their communities. This desire, together with a desire to donate to organizations which provide human services, are among the reasons to contact a center which provides information and referral on volunteer opportunities and human services. A simple call to 2–1–1 will help a citizen find the volunteer opportunity they seek. 
(9)Following the September 11, 2001, terrorist attacks, an estimated 400 telephone hotlines were established in New York, New York, for various funds and services, creating a confusing network for victims and volunteers to navigate. A Comptroller General report on charitable aid following the terrorist attacks found that families of victims generally believed they had to navigate a maze of service providers in the early months and that good information about and easy access to available assistance could help survivors in the recovery process. 
(10)During the Hurricane Katrina disaster in 2005, 2–1–1 served as a crucial backup in areas of the Gulf Coast where 9–1–1 centers went down, providing access to emergency responders as well as serving as a source for information about loved ones, food, shelter, and other vital services. 
(11)The 107th Congress recognized the importance of 2–1–1 telephone service in community preparedness and response by including use of that telephone number for public information as an allowable use of funds under grants for preparedness and response to bioterrorism and other public health emergencies under section 319C–1 of the Public Health Service Act (42 U.S.C. 247d–3a), as added by section 131 of the Public Health Security and Bioterrorism Preparedness and Response Act of 2002 (Public Law 107–188). 
(12)While 69 percent of the population has access to 2–1–1 telephone service in 41 States, inadequate funding prevents access to that telephone service throughout each of the States. 2–1–1 telephone service is currently available statewide in only 17 States. 
(13)Rapid deployment nationwide of 2–1–1 telephone service as a means of access to information about and referral on human services requires collaboration among State governments, comprehensive and specialized information and referral centers, including Child Care Resource and Referral Agencies, human service organizations and service providers, emergency management and homeland security officials, telephone companies, and other relevant entities. 
(14)2–1–1 telephone service facilitates the availability of a single repository where comprehensive data on all community services is collected, maintained, and updated regularly, reducing costs and duplication of efforts. The reliable data provided through 2–1–1 telephone service helps to better assess the needs of our communities and to immediately mobilize resources toward those needs. 
3.Grants to facilitate nationwide availability of 2–1–1 service for information and referral on human services 
(a)Grants requiredThe Secretary of Health and Human Services shall award a grant to each State to carry out a program for the purpose of making 2–1–1 telephone service available to all citizens in the State for information and referral on health and human services, including volunteer services. These grant dollars shall not supplant existing funding streams or services. 
(b)Grant To be available for each StateIn awarding grants under this section, the Secretary shall develop a formula for allocating grant amounts among the States so that a grant may be awarded to each State seeking a grant. 
(c)Requirement on share of activities 
(1)RequirementA State may not be awarded a grant under this section unless the State ensures that at least 50 percent of the resources of the program funded by the grant will be derived from other sources. 
(2)In-kind contributionsThe requirement in paragraph (1) may be satisfied by in-kind contributions of goods or services. 
(d)Lead entity 
(1)In generalA State seeking a grant under this section shall carry out this section through a lead entity meeting the requirements of this subsection. 
(2)2–1–1 CollaborativeAn entity shall be treated as the 2–1–1 Collaborative for a State under this subsection if the entity— 
(A)exists for such purpose under State law; 
(B)exists for such purpose by order of the State public utility commission; or 
(C)is a collaborative entity established by the State for such purpose from among representatives of— 
(i)an informal existing 2–1–1 statewide collaborative, if any, in the State; 
(ii)State agencies; 
(iii)community-based organizations; 
(iv)faith-based organizations; 
(v)not-for-profit organizations; 
(vi)comprehensive and specialized information and referral providers, including current 2–1–1 call centers; 
(vii)foundations; and 
(viii)businesses. 
(3)Requirements for preexisting lead entitiesAn entity described by subparagraph (A) or (B) of paragraph (2) may be treated as a lead entity under this subsection only if such entity collaborates, to the extent practicable, with the organizations and entities listed in subparagraph (C) of that paragraph. 
(e)Application 
(1)In generalThe lead entity on behalf of each State seeking a grant under this section shall submit to the Secretary an application therefore in such form as the Secretary shall require. 
(2)InformationAn application on behalf of a State under this subsection shall contain information as follows: 
(A)Information on the program to be carried out by the lead entity of the State so that every citizen with phone service may dial the 2–1–1 telephone service in order to plan to make available throughout the State 2–1–1 telephone service for information and referral on human services, including information on the manner in which the lead entity will develop, sustain, and evaluate the program. 
(B)Information on the sources of resources for the program for purposes of meeting the requirement in subsection (c). 
(C)There should be a statewide database available to all citizens as well as all human service programs, through the Internet, that will allow them to search for programs or services that are available according to the data gathered by the 2–1–1 programs in the State. 
(D)Any additional information that the Secretary may require for purposes of this section. 
(f)Subgrants 
(1)AuthorityIn carrying out a program to make 2–1–1 telephone service available throughout a State at no charge to the caller, the lead entity of the State may make subgrants to such persons or entities as the lead entity considers appropriate for purposes of the program, including subgrants to provide funds— 
(A)for the provision of 2–1–1 telephone service; 
(B)for the operation and maintenance of 2–1–1 call centers; and 
(C)for the collection and display of information for the statewide database. 
(2)ConsiderationsIn awarding a subgrant under this subsection, a lead entity shall consider— 
(A)the ability of the person or entity seeking the subgrant to carry out activities or provide services consistent with the program; 
(B)the extent to which the award of the subgrant will facilitate equitable geographic distribution of subgrants under this section to ensure that rural communities have access to 2–1–1 telephone service; and 
(C)the extent to which the recipient of the subgrant will establish and maintain cooperative relationships with specialized information and referral centers, including Child Care Resource Referral Agencies, crisis centers, 9–1–1 call centers, and 3–1–1 call centers, if applicable. 
(g)Use of grant and subgrant amounts 
(1)In generalAmounts awarded as grants or subgrants under this section shall be used solely to make available 2–1–1 telephone service for community information and referral on human services to all citizens of the State with phone access, including telephone connections between families and individuals seeking such services and the providers of such services. 
(2)Particular mattersIn making 2–1–1 telephone service available, the recipient of a grant or subgrant shall, to the maximum extent practicable— 
(A)abide by the Key Standards for 2–1–1 Centers as specified in the Standards for Professional Information and Referral Requirements for Alliance of Information Referral Systems (AIRS) Accreditation and Operating 2–1–1 Systems; and 
(B)collaborate with human service organizations, whether public or private, to provide an exhaustive database of services with which to provide information or referral to individuals utilizing 2–1–1 telephone service. 
(3)Use of fundsAmounts of a subgrant under subsection (f) may be used by grantees for Statewide and regional planning, start-up costs (including costs of software and hardware upgrades and telecommunications costs), training, accreditation, public awareness, evaluation of activities, Internet hosting and site development and maintenance for a statewide database, database integration projects that incorporate data from different 2–1–1 programs to a single statewide database, and the provision of 2–1–1 telephone service. 
(h)Requirement on allocation of grant amountsOf the amounts awarded under this section, an aggregate of not more than 15 percent shall be allocated for evaluation, training, and technical assistance, and for management and administration of subgrants awarded under this section. 
(i)ReportsThe lead entity of each State awarded a grant under this section for a fiscal year shall submit to the Secretary, not later than 60 days after the end of such fiscal year, a report on the program funded by the grant. Each report shall— 
(1)describe the program funding by the grant; 
(2)assess the effectiveness of the program in making available to all citizens with phone service State 2–1–1 telephone service for information and referral on human services in accordance with the provisions of this section; and 
(3)assess the effectiveness of collaboration with human service resource and referral entitles and service providers. 
(j)DefinitionsIn this section: 
(1)Human servicesThe term human services means services as follows: 
(A)Services that assist individuals in becoming more self-sufficient, in preventing dependency, and in strengthening family relationships. 
(B)Services that support personal and social development. 
(C)Services that help ensure the health and well-being of individuals, families, and communities. 
(2)Information and referral centerThe term information and referral center means a center that— 
(A)maintains a database of providers of human services in a State or locality; 
(B)assists individuals, families, and communities in identifying, understanding, and accessing the providers of human services and the human services offered by the providers of such services; and 
(C)tracks types of calls referred and received to document the demands for services. 
(3)StateThe term State means the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands. 
4.Authorization of appropriations 
(a)In generalThere are authorized to be appropriated to carry out this Act, for each of fiscal years 2009 and 2010, $150,000,000, and for each of fiscal years 2011 through 2014, $100,000,000. 
(b)AvailabilityAmounts appropriated pursuant to the authorization of appropriations in subsection (a) shall remain available until expended. 
 
